* Corpus Juris-Cyc. References: Licenses, 37CJ, p. 224, n. 68; p. 250, n. 56.
The suit is by W.S. Wells, sheriff and tax collector of Hinds county, against the Standard Oil Company to recover privilege taxes alleged to be due by the oil company as a dealer in gasoline and oils. The claim is resisted upon the ground that the tax attempted to be collected is in excess of that imposed by the statute (section 86 of chapter 118, Laws of 1926), and that, the oil company having paid a privilege tax on the basis of one tax upon containers and compartment tanks containing one hundred gallons, or less, in the aggregate, it owes nothing. A demurrer to the declaration was sustained by the lower court, which held, in effect, that only one tax on the basis of a capacity of one hundred gallons of oil was chargeable, regardless of the number of tanks or containers holding the one hundred gallons. The appeal is from this judgment.
The act imposing the tax provides, in part, as follows: *Page 478 
"Sec. 86. Gasoline and Oil Dealers. An annual privilege tax is hereby imposed on each person, firm or corporation selling gasoline and oil and fuel for motor vehicles, in addition to any excise tax on the sale of gasoline and motor vehicle oils or fuel imposed or that may hereafter be imposed for each gas, fuel or oil pump installed; whether such pump be movable or stationary, and where such gas, oil or fuel is sold without the use of pumps on each container from which gas, oil or fuel is sold:
In cities of twenty thousand inhabitants or more . . $20.00
                         . . . . . . . .
"Provided, only one tax apply to oil containers or compartment tanks, regardless of number of pumps attached to said containers or tanks when the capacity of said containers or compartment tanks does not exceed one hundred gallons."
The question presented for decision is whether the legislature intended that the oil dealer should pay a separate privilege tax for each pump installed on containers or tanks regardless of the number of gallons of oil contained in each tank or container, or whether the taxing act was meant to impose a privilege tax on tanks and containers on the basis that there should be one tax on each one hundred gallons, or less, of oil in the containers, computing the amount of oil in the containers, in the aggregate. To illustrate: If a compartment tank has five pumps, one attached to each compartment, and the total storage capacity of the tank is seventy-five gallons of oil, fifteen gallons in each compartment, would the dealer be due a separate tax on each pump or compartment of the tank where the total storage capacity is less than one hundred gallons, as provided by the act? We think not.
The taxing act means that only one tax is imposed upon the tanks or containers the total storage capacity of which is one hundred gallons, or less, regardless of the number of pumps used in connection therewith. *Page 479 
We also construe the act to mean that only one tax is due on the aggregate storage capacity of small oil containers where the total capacity is not in excess of one hundred gallons. We will put it in another way: The purpose of the act is to impose a tax upon the containers in the aggregate where the total capacity is one hundred gallons, or less, and a tax on each one hundred gallons capacity, or less, thereafter.
The record discloses that the oil dealers in this state use a large number of these small oil containers and compartment tanks with separate pumps attached. If each pump or compartment in the tanks and containers was subject to a separate privilege tax, regardless of total gallonage, the validity of the act might come in question, but we shall not attribute such unreasonable intent to the legislature in the passage of the act.
The judgment of the lower court is correct.
Affirmed.